Exhibit 99.1 News Contact: Gilad Yehudai CFO (972) 77-774-5060 RADCOM Ltd. gilady@radcom.com FOR IMMEDIATE RELEASE RADCOM’S 2 ALL BOARD PROPOSALS TEL AVIV, Israel − December 17, 2012 − RADCOM Ltd. (NASDAQ: RDCM) (“RADCOM”) announced today that at the Annual General Meeting of the shareholders of RADCOM, which was held today, all proposals made by RADCOM’s Board of Directors were passed. For the list of the proposals that were on the agenda for the Annual General Meeting of RADCOM's shareholders, please see the report on form 6-K filed by RADCOM with the Securities and Exchange Commission on November 13, 2012. ### About RADCOM RADCOM provides innovative service assurance solutions for communications service providers and equipment vendors. RADCOM specializes in solutions for next-generation networks, both wireless and wireline. RADCOM's comprehensive, carrier strength solutions are used to prevent service provider revenue leakage and enable management of customer care. RADCOM's products facilitate fault management, network service performance analysis, troubleshooting and pre-mediation with an OSS/BSS. RADCOM's shares are listed on the NASDAQ Capital Market under the symbol RDCM. For more information, please visit www.RADCOM.com.
